NO. 12-13-00251-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

REGINALD JEROME BELL,                           §     APPEAL FROM THE 114TH
APPELLANT

V.                                              §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §     SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Reginald Jerome Bell appeals his conviction for assault against a public servant.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Appellant filed a pro se brief. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with the offense of assault against a public servant,
a third degree felony.     The indictment also alleged two felony enhancement paragraphs.
Appellant pleaded “not guilty,” and the case proceeded to a jury trial. At the conclusion of the
trial, the jury found Appellant guilty of assault against a public servant as charged in the
indictment, found the enhancement paragraphs to be true, and assessed his punishment at twenty-
five years of imprisonment. This appeal followed.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal.
        In Appellant’s pro se brief, he argues that his trial counsel rendered ineffective assistance
because he did not request a jury charge on necessity or resisting arrest and did not request that
the court make a “particularized finding of need” regarding why he was wearing a leg brace. He
also contends that the evidence is insufficient to support the conviction. Finally, Appellant
argues that his appellate counsel rendered ineffective assistance because he did not raise arguable
issues for review, i.e., that trial counsel rendered ineffective assistance.
        We have reviewed the record for reversible error and have found none. See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                            CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel
that the appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby
granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
        Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.     See In re Schulman, 252 S.W.3d at 408 n.22.                Any petition for
discretionary review must be filed within thirty days from the date of either this court’s judgment
or the day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P.
68.2(a). Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.



                                                   2
Opinion delivered August 29, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 29, 2014


                                          NO. 12-13-00251-CR


                                   REGINALD JEROME BELL,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0674-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.